UNPUBLISHED

                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                          No. 17-6593


ERIC D. MARCH,

                    Petitioner - Appellant,

             v.

WARDEN STEVENSON,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Orangeburg.
J. Michelle Childs, District Judge. (5:15-cv-04633-JMC)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Eric D. March, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General, Caroline M.
Scrantom, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric D. March seeks to appeal the district court’s order accepting the recommendation of

the magistrate judge and dismissing his 28 U.S.C. § 2254 (2012) petition. Parties to a civil

action are accorded 30 days after the entry of the district court’s final judgment or order to note

an appeal. Fed. R. App. P. 4(a)(1)(A). However, the district court may extend the time to file a

notice of appeal if a party moves for an extension of the appeal period within 30 days after the

expiration of the original appeal period and demonstrates excusable neglect or good cause to

warrant an extension. Fed. R. App. P. 4(a)(5); see Washington v. Bumgarner, 882 F.2d 899,

900–01 (4th Cir. 1989).      “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s final judgment was entered on the docket on March 17, 2017.

March’s notice of appeal was dated April 21, 2017, after expiration of the 30-day appeal period

but within the excusable neglect period. * Because March’s notice of appeal offered some

excuse for his untimeliness, we construe it as a request for an extension of time accompanying

his notice of appeal. Accordingly, we remand the case for the limited purpose of allowing the

district court to determine whether the time for filing a notice of appeal should be extended

under Fed. R. App. P. 4(a)(5)(A). The record, as supplemented, will then be returned to this

court for further consideration.

                                                                                      REMANDED


       *
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                                 2